Citation Nr: 1106324	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-16 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no credible evidence linking tinnitus to service. 

2.  There is no credible evidence linking current hearing loss to 
service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,  5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010). 
  
2.  Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110,  5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in February 2006 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, and the Veteran 
was afforded a VA examination in August 2006 that includes a 
relevant opinion regarding the issues on appeal.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim 
adjudicated below, the duty to assist has been fulfilled with 
respect to this claim.   

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

When a wartime Veteran alleges he suffers disability due to an 
injury incurred in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the Veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b), however, applies only as to whether an injury 
or disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there is 
a current disability or a nexus connecting any current disability 
to service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a Veteran 
submit medical evidence of a causal relationship between his 
current condition and his military service.  Wade v. West, 11 
Vet. App. 302 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.38 C.F.R. § 3.385 (2009).

A review of the record shows that at his pre-induction 
examination in October 1968, the Veteran had hearing loss in the 
right ear.  Audiometric testing respectively showed thresholds of 
25, 25, 25, 35 and 45 at the frequencies 500, 1000, 2000, 3000 
and 4000.  Thresholds at these frequencies in the left ear were 
15, 15, 10, 10, 10 respectively, and thus, there was no left ear 
hearing loss prior to enlistment. In addition, the Veteran 
indicated he had no history of hearing loss on his October 1968 
report of medical history.  The service treatment records reflect 
no hearing loss complaints or tinnitus complaints.  At service 
separation, an audiometric evaluation was not conducted as to 
provide a reliable comparison to the hearing acuity noted at 
service entrance, but the separation examination does show the 
Veteran was graded as a 15/15 on the whispered voice test in both 
the left and right ear.  Since the Veteran served in an artillery 
unit, and in Vietnam, it is assumed he incurred acoustic trauma.  

The Veteran first submitted a claim for compensation benefits for 
disability incurred in service in 2000.  At that time, he made no 
mention of hearing loss or tinnitus.  In connection with that 
claim, the Veteran submitted his private medical records dating 
back to the early 1980's, and these made no mention of hearing 
loss or tinnitus, and his VA outpatient treatment records dated 
in 2001 also made no mention of hearing loss or tinnitus.  

Five years after his first claim, the Veteran submitted his claim 
for service connection for hearing loss and tinnitus.  VA records 
dated in 2003, 2004, 2005, 2006, were then associated with the 
claims file, and these showed no complaints or findings related 
to hearing loss or tinnitus until early 2006, (with no indication 
at that time these were considered linked to service).  These 
records do, however, make mention of the Veteran's employment 
history which was one of working decades at an aluminum 
fabrication plant.  In this regard, it appears the RO obtained 
audiograms conducted by the Veteran's employer which date between 
1991 and 2005, and these reflect the presence of hearing loss as 
defined by VA regulation in the right ear, for each year during 
that span, and in the left year for every year during that span, 
except 1992, 1994 and 1995.  

In August 2006, the Veteran was afforded a VA examination.  The 
report from this examination reflects the examiner reviewed the 
Veteran's claims file, and recorded the history the Veteran 
personally provided.  This history included his description of 
the noises to which he was exposed in service, together with his 
post service "significant occupational noise exposure," 
identified as factory shipping department noise, along with his 
occasional recreational noise exposure to lawnmowers, gas powered 
weed eaters and power tools.  When asked to approximate the date 
of onset of his tinnitus, the Veteran indicated it was 25 years 
earlier, (which places it in 1981, 11 years after service).  With 
respect to hearing loss, it was recorded that the Veteran's chief 
complaint was a "loss of hearing noted over the past 30 years," 
which would place its onset in 1976.  The examiner diagnosed the 
Veteran to have normal sloping to moderately-severe sensorineural 
hearing loss for the right ear, and a normal sloping to 
moderately-severe sensorineural hearing loss for the left ear.  
Although acknowledging the imprecision and limitations of the 
whispered voice test conducted at the time of the Veteran's 
discharge from service, in this context, the examiner considered 
it less likely as not the Veteran's hearing loss was caused by or 
a result of his military service.  Likewise, she considered the 
Veteran's tinnitus to be less likely as not due to noise exposure 
in the military. 

On the record before the Board, it is concluded that a basis upon 
which to establish service connection for tinnitus and hearing 
loss has not been presented.  With respect to tinnitus, while it 
is conceded the Veteran was exposed to acoustic trauma in 
service, he made no complaints of his ears ringing at the time, 
or when he was discharged from service.  Likewise, his treatment 
records dating from the 1980's make no mention of tinnitus, nor 
do any VA treatment records until 2006, 36 years after service.  
Moreover, when questioned at his VA examination as to when the 
problem began, he indicated it was in 1981, more than a decade 
after service, and a VA examiner concluded it was less likely as 
not that the Veteran's tinnitus was due to noise exposure in the 
military.  Thus, it would be unreasonable to conclude the Veteran 
incurred tinnitus in service.  

With respect to hearing loss, the evidence shows that the Veteran 
had a right ear hearing loss prior to service, and therefore, it 
would be necessary for the evidence to show that disability 
underwent an increase in severity during service in order to 
establish service connection for it.  That is not shown.  
Likewise, it is not shown that the Veteran incurred a left ear 
hearing loss in service.  As set for above, there were no hearing 
complaints in service, and no evidence of any hearing problems 
for decades after service, and this only comes in the form of a 
report from the Veteran's post service employer, following many 
years of working in a "significant" noise environment.  
Although the limitation of whispered voice testing that was 
conducted at service separation is acknowledged, it nevertheless 
shows that an evaluation of hearing acuity was made, and limited 
though it may be, it did not reflect any hearing problems.  
Moreover, the only medical opinion of record addressing whether 
the Veteran's hearing loss was caused by, or the result of, 
service, concluded that it was not.  Accordingly, the evidence 
fails to show the Veteran incurred hearing loss in service, or 
that a right ear hearing loss was aggravated/or increased in 
severity during service.  This precludes an award of service 
connection for hearing loss.  

In reaching this decision, the Board notes that in his 
substantive appeal, the Veteran, for the first time, asserted 
that his hearing loss and ear ringing started while actually in 
service.  Previously, he only contended that his current 
disability was caused by his service.  He is competent to 
describe his symptoms of a loss of hearing acuity and ear 
ringing, but he is not competent to establish a causal connection 
between a current disability, and events from decades past.  
(That requires medical training not shown to be possessed by the 
Veteran.)  While competent to assert the presence of such 
symptoms, the Board does not find this history credible, and 
therefore, accords it no evidentiary weight.   

As indicated, the Veteran first made this contention 2 years 
after initiating his claim for benefits.  Since it is such a 
fundamental fact, the failure to assert it until 2 years into the 
development of the claim, suggests at the least, a certain level 
of unreliability of the Veteran's memory.  In addition, it is 
contradicted by the service treatment records, which reflect no 
hearing or tinnitus complaints or problems, as well as by the 
medical evidence at least until the early 1990's with respect to 
hearing loss, and into the 2000's with respect to tinnitus.  
Again, these show no hearing loss complaints or problems until 
the early 1990's, or tinnitus until the 2000's.  It is not 
consistent to assert problems of hearing loss and tinnitus ever 
since service, but to have treatment records spanning that period 
fail to make mention of them.  Lastly, this assertion is not 
consistent with the history the Veteran gave to the VA examiner 
when he dated the onset of tinnitus to 1981 and of hearing loss 
to 1976.  Thus, the Board does not find this history given by the 
Veteran to be credible, and it is not afforded any probative 
value.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied. 


_____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













The Veteran's DD Form 214 reflects that he served in Vietnam and 
that he was assigned to an artillery unit, and it is the 
Veteran's assertion that exposure to acoustic trauma associated 
with such service resulted in tinnitus.  The service treatment 
reports, to include the reports from the October 1970 separation 
examination, do not reflect tinnitus.  

In August 2006, the Veteran was afforded a VA examination to, in 
part, determine if he had tinnitus as a result of service.  The 
reports from this examination reflect that the examiner reviewed 
the claims file, and it was her conclusion based on a review of 
the evidence contained therein and the examination of the Veteran 
that the Veteran's tinnitus was less likely as not due to noise 
exposure during the military.  She based this conclusion on the 
fact that the Veteran reported that he did not first notice 
tinnitus until approximately 11 years after service.  The reports 
from this examination also note the Veteran reporting 
"significant" post-service occupational exposure to noise 
coincident with work in a factory.  

The evidence of record does not reflect any positive medical 
opinion that would refute the negative opinion rendered above.  
Also weighing against the Veteran's claim is the fact that the 
first clinical evidence discussing tinnitus is dated over 35 
years after service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  As such, given the 
silent service medical reports, the negative opinion rendered 
after the August 2006 VA examination, and the lack of any 
competent evidence linking tinnitus to service, the claim for 
service connection for tinnitus cannot be granted.  Hickson, 
supra.  In reaching this conclusion, the Board has considered the 
contention of the veteran's representative with respect to the 
application of 1154(b), but as set forth above, this regulation 
does not preclude the requirement that the Veteran submit medical 
evidence of a causal relationship between his current condition 
and his military service.  Wade, supra.  Such medical evidence 
simply has not been submitted.  

As for the Veteran's assertions that his tinnitus is related to 
service, while he is competent to assert that he has had ringing 
in his ears since service, a layperson is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  In this case, the VA 
examiner in August 2006 considered the Veteran's assertion that 
his tinnitus was the result of service, but concluded that the 
Veteran's tinnitus was not the result of exposure to noise during 
the Veteran's military service.  The Board finds this objective 
medical evidence to be of greater probative value than the 
uncorroborated assertions of the Veteran.  In short therefore, 
while the doctrine of reasonable doubt has been considered, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus, the doctrine is not for 
application and the claim must be denied.  Gilbert, supra.  



The service treatment reports reflect hearing loss in the right 
ear, described as "moderate" by the VA examiner who conducted 
the August 2006 VA examination, at the October 1968 entrance 
examination.  The separation examination did not reflect hearing 
loss upon whispered voice testing, and there was no otherwise  no 
evidence of hearing loss during service.  

The post service evidence includes reports from private 
audiometric testing from 1991 to 2005 that reflect elevated 
hearing thresholds.  The audiometric testing conducted in 
conjunction with the August 2006 VA examination reflect bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
examiner concluded that based on the audiometric findings shown 
on induction, the Veteran's hearing loss is less likely as not 
caused by or a result of his military noise exposure.  The 
examiner did not, however, express an opinion as to whether the 
Veteran's service in an artillery unit aggravated his hearing 
loss, and the Veteran's representative requested that the case be 
remanded for such an opinion by a VA examiner.  Given this 
request and the facts as set forth above, the Board concludes 
that a VA examination that includes an opinion as to whether the 
Veteran's hearing loss was aggravated by service is necessary in 
this case in order to comply with the duty to assist provisions 
of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED for 
the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether he has 
hearing loss in either ear as a result of 
exposure to artillery noise during 
service.  The claims file should be made 
available to the examiner for review prior 
to the examination, and a rationale 
provided for any opinion expressed.  If it 
is not possible to provide the opinion 
sought, that likewise should be explained.  
With respect to any hearing loss shown in 
the right ear, the examiner should state 
whether any such hearing loss was 
aggravated by exposure to artillery noise 
during service.  

2.  Thereafter, the claim for service 
connection for hearing loss must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this claim, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time must 
be allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).











 Department of Veterans Affairs


